              Case 19-63368-wlh                 Doc 1               Filed 08/26/19 Entered 08/26/19 13:55:58                                    Desc
                                                                    Petition Page 1 of 62
 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF GEORGIA
                                                                                                                           f).r.   Or.,1    .
  Case number (if known):                                     Chapter you are filing under:                                LO      1 ri    1•
                                                             IZ1 Chapter 7
                                                             o          Chapter 11
                                                             o          Chapter 12
                                                                                                                               ;Cheek: if-this is-an
                                                             o          Chapter 13
                                                                                                                           '   'amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17

The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



  Part 1:       Identify Yourself
                                       About Debtor 1:                                            About Debtor 2 (Spouse Only in a Joint Case):
'1.   Your full name
      Write the name that is on your
                                       Christina
      government-issued picture
                                       First Name                                                 First Name
      identification (for example,
      your driver's license or         Yvette
      passport).                       Middle Name                                                Middle Name
                                       Isom
      Bring your picture               Last Name                                                  Last Name
      identification to your meeting
      with the trustee.                Suffix (Sr., Jr., II, Ill)                                 Suffix (Sr., Jr., 11, Ill)

2.    All other names you              Christa
      have used in the last 8          First Name                                                 First Name
      years                            Yvette
                                           Middle Name                                            Middle Name
      Include your married or
                                           Linder
      maiden names.
                                           Last Name                                              Last Name


3.    Only the last 4 digits of
                                                                    2                3        0   xxx — xx —
      your Social Security
      number or federal                                                                           OR
      Individual Taxpayer
      Identification number                                                                       9xx — xx —
      (ITIN)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
               Case 19-63368-wlh                Doc 1         Filed 08/26/19 Entered 08/26/19 13:55:58                                    Desc
                                                              Petition Page 2 of 62

Debtor 1       Christina Yvette Isom                                                             Case number (if known)

                                       About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.    Any business names               EZI I have not used any business names or EINs.               0       I have not used any business names or EINs.
      and Employer
      Identification Numbers
      (EIN) you have used in           Business name                                                 Business name
      the last 8 years
                                       Business name                                                 Business name
      Include trade names and
      doing business as names
                                       Business name                                                 Business name

                                       _
                                                    _                                                             _
                                       EIN                                                           EIN

                                       _
                                                    _                                                             _
                                       EIN                                                           EIN
6.     Where you live                                                                                 If Debtor 2 lives at a different address:

                                       1000 Montage Way
                                       Number Street                                                 Number       Street
                                        Apt. 4504




                                        Atlanta                         GA       30341
                                        City                            State    ZIP Code             City                        State   ZIP Code
                                        DeKalb
                                        County                                                        County

                                        If your mailing address is different from                     If Debtor 2's mailing address is different
                                        the one above, fill it in here. Note that the                 from yours, fill it in here. Note that the court
                                        court will send any notices to you at this                    will send any notices to you at this mailing
                                        mailing address.                                              address.



                                        Number       Street                                           Number      Street


                                        P.O. Box                                                      P.O. Box

                                        City                            State    ZIP Code             City                        State    ZIP Code


6.     Why you are choosing                Check one:                                                 Check one:
       this district to file for
       bankruptcy                               Over the last 180 days before filing this             El Over the last 180 days before filing this
                                                petition, I have lived in this district longer           petition, I have lived in this district longer
                                                than in any other district.                              than in any other district.

                                           El I have another reason. Explain.                         El I have another reason. Explain.
                                              (See 28 U.S.C. § 1408.)                                    (See 28 U.S.C. § 1408.)


     Part 2:     Tell the Court About Your Bankruptcy Case

 7.    The chapter of the              Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you             for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under                           El Chapter 7

                                       0       Chapter 11

                                       0       Chapter 12

                                       0       Chapter 13



 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
             Case 19-63368-wlh                 Doc 1     Filed 08/26/19 Entered 08/26/19 13:55:58                              Desc
                                                         Petition Page 3 of 62

Debtor 1    Christina Yvette Isom                                                     Case number (if known)

8.   How you will pay the fee   El I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                   court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                   pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                   behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                El I need to pay the fee in Installments. If you choose this option, sign and attach the Application for
                                   Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                1:1 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                    By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                    than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                    fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                    Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for         El No
     bankruptcy within the
     last 8 years?              0        Yes.

                                District                                                  When                     Case number
                                                                                                 MM/DD/rON
                                District                                                  When                      Case number
                                                                                                 MM/DD/rON
                                District                                                  When                      Case number
                                                                                                 MM/DDPerre

10. Are any bankruptcy              El No
    cases pending or being
    filed by a spouse who is        0    Yes.
    not filing this case with                                                                           Relationship to you
                                    Debtor
    you, or by a business
    partner, or by an               District                                              When                     Case number,
    affiliate?                                                                                   MM/DD/rON         ifkrICANn


                                    Debtor                                                              Relationship to you

                                    District                                              When                      Case number,
                                                                                                 MM / DD /YYYY     if known

 11. Do you rent your               0    No.     Go to line 12.
     residence?                     El Yes. Has your landlord obtained an eviction judgment against you?

                                                 El No. Go to line 12.
                                                  0    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                       and file it as part of this bankruptcy petition.




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                       page 3
             Case 19-63368-wlh                   Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                  Desc
                                                              Petition Page 4 of 62

Debtor 1     Christina Yvette Isom                                                         Case number (if known)


 Part 3:       Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor         ▪       No. Go to Part 4.
    of any full- or part-time         O       Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                    Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as                   Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                       City                                                    State            ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                    Check the appropriate box to describe your business:
    to this petition.
                                                    O      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                    El     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                    El     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                    O      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                    O      None of the above

13. Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business          or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                      El No.        I am not filing under Chapter 11.

                                      1:1 No,       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
     For a definition of small
                                                    the Bankruptcy Code.
     business debtor, see
     11 U.S.C. § 101(51D).            O       Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                   Bankruptcy Code.


  Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            IZI No
    property that poses or is             O   Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                          If immediate attention is needed, why is it needed?
    Immediate attention?

     For example, do you own
     perishable goods, or
     livestock that must be fed, or                  Where is the property?
     a building that needs urgent                                              Number    Street
     repairs?



                                                                               City                                        State        ZIP Code




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
              Case 19-63368-wlh                Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                               Desc
                                                            Petition Page 5 of 62

Debtor 1     Christina Yvette Isom                                                        Case number (if known)

 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you              You must check one:                                          You must check one:
    have received a          EI I received a briefing from an approved credit             Ei I received a briefing from an approved credit
    briefing about              counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                      filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                 certificate of completion.                                   certificate of completion.
                                Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
     The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
     that you receive a
                             El I received a briefing from an approved credit             El I received a briefing from an approved credit
     briefing about credit
                                counseling agency within the 180 days before I               counseling agency within the 180 days before I
     counseling before
                                filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
     you file for
                                a certificate of completion.                                 a certificate of completion.
     bankruptcy. You
     must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
     check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
     following choices.         plan, if any.                                                plan, if any.
     If you cannot do so,    El I certify that I asked for credit counseling              El I certify that I asked for credit counseling
     you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
     to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                                days after I made my request, and exigent                    days after I made my request, and exigent
     If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
     the court can              waiver of the requirement.                                   waiver of the requirement.
     dismiss your case,
     you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
     whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
     you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
     creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
     collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
     again.                     required you to file this case.                              required you to file this case.

                                Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                                If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                                along with a copy of the payment plan you                    along with a copy of the payment plan you
                                developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                may be dismissed.                                            may be dismissed.

                                Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                                for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.
                             El I am not required to receive a briefing about             0 I am not required to receive a briefing about
                                credit counseling because of:                               credit counseling because of:
                                Ei   Incapacity.   I have a mental illness or a mental        O Incapacity.      I have a mental illness or a mental
                                                   deficiency that makes me                                      deficiency that makes me
                                                   incapable of realizing or making                              incapable of realizing or making
                                                   rational decisions about finances.                            rational decisions about finances.
                                 O Disability.     My physical disability causes me           O Disability.     My physical disability causes me
                                                   to be unable to participate in a                             to be unable to participate in a
                                                   briefing in person, by phone, or                             briefing in person, by phone, or
                                                   through the Internet, even after I                           through the Internet, even after I
                                                   reasonably tried to do so.                                   reasonably tried to do so.
                                 O Active duty. I am currently on active military             O Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                                If you believe you are not required to receive a              If you believe you are not required to receive a
                                briefing about credit counseling, you must file a             briefing about credit counseling, you must file a
                                motion for waiver of credit counseling with the court.        motion for waiver of credit counseling with the court.

 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                            page 5
            Case 19-63368-wlh                           Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                   Desc
                                                                     Petition Page 6 of 62

Debtor 1    Christina Yvette Isom                                                                 Case number (if known)


 Part 6:     Answer These Questions for Reporting Purposes
16. What kind of debts do you       16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                as "incurred by an individual primarily for a personal, family, or household purpose."
                                         El No. Go to line 16b.
                                         IZI* Yes. Go to line 17.

                                    16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                         money for a business or investment or through the operation of the business or investment.
                                         El No. Go to line 16c.
                                         El Yes. Go to line 17.

                                    16c. State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                                       No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after                       Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                                administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                                     No
    are paid that funds will be
                                                           El Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do            El              1-49                        El 1,000-5,000                      El 25,001-50,000
    you estimate that you                            50-99                       El 5,001-10,000                     El 50,001-100,000
    owe?                                             100-199                     El 10,001-25,000                    El More than 100,000
                                                     200-999
                                   001E1 0 00 01E1




                                                                                                                   00 00 0000
19. How much do you                                  $0-$50,000                  o    $1,000,001-$10 million                    $500,000,001-$1 billion
    estimate your assets to                          $50,001-$100,000                 $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                                                                 o
    be worth?                                        $100,001-$500,000           El   $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                                     $500,001-$1 million         El   $100,000,001-$500 million                 More than $50 billion

20. How much do you                                  $0-$50,000                  o $1,000,001-$10 million                       $500,000,001-$1 billion
    estimate your liabilities to                     $50,001-$100,000            El $10,000,001-$50 million                     $1,000,000,001-$10 billion
    be?                                              $100,001-$500,000              $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                                                                 o
                                                     $500,001-$1 million         El $100,000,001-$500 million                   More than $50 billion




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                page 6
             Case 19-63368-wlh           Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                  Desc
                                                      Petition Page 7 of 62

Debtor 1    Christina Yvette Isom                                                   Case number (if known)


 Part 7:      Sign Below

For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                and correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                or both.      S.C. §§ 152,1341, 1519, and 3571.


                                X O v        1,6 /                                          X
                                   hristina Yvette Is     , Debtor 1                            Signature of Debtor 2

                                    Executed on 08/26/2019                                      Executed on
                                                MM / DD / YYYY                                                MM / DD / YYYY




 Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                                page 7
              Case 19-63368-wlh              Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                Desc
                                                         Petition Page 8 of 62

Debtor 1     Christina Yvette Isom                                                     Case number (if known)

For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
bankruptcy without an            understand that many people find it extremely difficult to represent themselves
attorney                         successfully. Because bankruptcy has long-term financial and legal consequences, you are
                                 strongly urged to hire a qualified attorney.
If you are represented by an
attorney, you do not need to     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
file this page.                  and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
                                 did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
                                 court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
                                 If that happens, you could lose your right to file another case, or you may lose protections, including the
                                 benefit of the automatic stay.

                                 You must list all your property and debts in the schedules that you are required to file with the court. Even
                                 if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If
                                 you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
                                 exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
                                 debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
                                 falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have
                                 been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                 imprisoned.

                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
                                 attorney. The court will not treat you differently because you are filing for yourself. To be successful,
                                 you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
                                 and the local rules of the court in which your case is filed. You must also be familiar with any state
                                 exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?

                                     El No
                                     El Yes

                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
                                 or incomplete, you could be fined or imprisoned?

                                     El No
                                     IZI Yes

                                     Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

                                     El No
                                     El Yes. Name of Person Charles M. Langevin, Jr.
                                             Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature          (Official Form 119).

                                     By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have
                                     read an nderstood this notice, and I am aware that filing a bankruptcy case without an attorney may
                                     cause        ose y right               if I o not properly handle the case.


                                     X
                                         Christina Yvette Is°    ebtor 1                          Signature of Debtor 2

                                         Date 08/26/2019                                          Date
                                              MM / DD / YYYY                                             mm/DD/rm
                                         Contact phone (678) 644-8530                             Contact phone

                                         Cell phone                                               Cell phone

                                         Email address    christinalinder73@gmail.cc              Email address




 Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                          page 8
                Case 19-63368-wlh                   Doc 1         Filed 08/26/19 Entered 08/26/19 13:55:58                                 Desc
                                                                  Petition Page 9 of 62

 Fill in this information to identify your case:
 Debtor 1               Christina              Yvette               Isom
                        First Name             Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name          Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                         o   Check if this is an
 (if known)
                                                                                                                         amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                               04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
     El Married
     El Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
     1:1   No
     El Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

           Debtor 1:                                         Dates Debtor 1        Debtor 2:                                         Dates Debtor 2
                                                             lived there                                                             lived there
                                                                                   0      Same as Debtor 1                            0    Same as Debtor 1


           1000 Mongage Way                                  From     12/2017                                                         From
           Number      Street                                                      Number      Street
                                                             To     05/24/2019                                                        To
           Apt. 1407

           Atlanta                   GA 30341
           City                      State ZIP Code                                City                      State   ZIP Code


           Debtor 1:                                         Dates Debtor 1        Debtor 2:                                          Dates Debtor 2
                                                             lived there                                                              lived there
                                                                                   Ei     Same as Debtor 1                            Ei   Same as Debtor 1


           2200 Park Lake Dr. NE                             From    11/2016                                                          From
           Number Street                                                           Number      Street
                                                             To      12/2017                                                          To



           Atlanta                   GA       30345
           City                      State    ZIP Code                             City                      State   ZIP Code




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 1
                Case 19-63368-wlh                  Doc 1            Filed 08/26/19 Entered 08/26/19 13:55:58                             Desc
                                                                   Petition Page 10 of 62

Debtor 1        Christina Yvette Isom                                                           Case number (if known)

        Debtor 1:                                             Dates Debtor 1        Debtor 2:                                       Dates Debtor 2
                                                              lived there                                                           lived there
                                                                                    El Same as Debtor 1                             El Same as Debtor 1


        837 Malvern Blvd.                                     From     11/2012                                                      From
        Number Street                                                               Number      Street
                                                              To       11/2016                                                      To


        Stone Mountain                 GA 30087
        City                           State ZIP Code                               City                      State ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
     IZI No
     El Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:         Explain the Sources of Your Income

4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.




                                                        Sources of income         Gross income           Sources of income          Gross income
                                                        Check all that apply.     (before deductions     Check all that apply.      (before deductions
                                                                                  and exclusions                                    and exclusions

From January 1 of the current year until                10 Wages, commissions,             $41,800.00     El Wages, commissions,
the date you filed for bankruptcy:                         bonuses, tips                                     bonuses, tips
                                                        Ei Operating a business                          El Operating a business


For the last calendar year:                             IZI Wages, commissions,            $45,872.00     0 Wages, commissions,
                                                            bonuses, tips                                   bonuses, tips
(January Ito December 31, 2018 )
                          YYYY                          El Operating a business                           El Operating a business


For the calendar year before that:                      El Wages, commissions,             $42,596.00      0 Wages, commissions,
                                                           bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2017 )
                           YYYY                         El Operating a business                           El Operating a business




 Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
                 Case 19-63368-wlh                Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                   Desc
                                                             Petition Page 11 of 62

Debtor 1         Christina Yvette Isom                                                      Case number (if known)

6.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     10 No
     Ei Yes. Fill in the details.


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     Ei    No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                  El No. Go to line 7.

                  ID Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                          total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                          child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     121 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                  RI No. Go to line 7.

                  13 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                          Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

     RI No
     El Yes. List all payments to an insider.




 Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 3
                 Case 19-63368-wlh                  Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                               Desc
                                                                Petition Page 12 of 62

Debtor 1         Christina Yvette Isom                                                       Case number (if known)

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

            No
       El Yes. List all payments that benefited an insider.




 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures

9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

       Ei No
       El Yes.    Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
       Check all that apply and fill in the details below.

       121 No. Go to line 11.
       ci   Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

            No
            Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

       El No
       Ei   Yes


     Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

       Er No
       O Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?

       El No
        O   Yes. Fill in the details for each gift or contribution.




 Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
              Case 19-63368-wlh                Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                Desc
                                                          Petition Page 13 of 62

Debtor 1     Christina Yvette Isom                                                       Case number (if known)

 Part 6:       List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

    El No
    El Yes. Fill in the details.

 Part 7:       List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

    10 No
    ID Yes. Fill in the details.

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

     IZI No
         Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.


        No
     El Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
     Ei No
     El Yes. Fill in the details.

  Part 8:      List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
     houses, pension funds, cooperatives, associations, and other financial institutions.

     ▪ No
     O Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
                 Case 19-63368-wlh             Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                         Desc
                                                          Petition Page 14 of 62

Debtor 1        Christina Yvette Isom                                                  Case number (if known)

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

        IZI No
        El Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    IZI No
    El Yes. Fill in the details.

    Part 9:       Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
        El Yes. Fill in the details.


    Part 10:      Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

•     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      including statutes or regulations controlling the cleanup of these substances, wastes, or material.
•     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.

•     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

        RI No
        El Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
    El No
    El Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

        IZI No
        El Yes. Fill in the details.




    Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 6
                Case 19-63368-wlh                  Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                               Desc
                                                               Petition Page 15 of 62

Debtor 1        Christina Yvette Isom                                                          Case number (if known)

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

           El   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           El   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           El   A partner in a partnership
           El   An officer, director, or managing executive of a corporation
           El   An owner of at least 5% of the voting or equity securities of a corporation

     IZI No. None of the above applies. Go to Part 12.
     El Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

     El No
     El Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 8 .S.C. §§ 152, 341, 1519, and 3571.



X                                                             X
     hristina Yvette Is° "Debtor 1                                Signature of Debtor 2

    Date        08/26/2019                                        Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

El No
El Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

ONO
IZr Yes. Name of person         Charles M. Langevin, Jr.                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                      Declaration, and Signature (Official Form 119).




 Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
              Case 19-63368-wlh              Doc 1         Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                          Petition Page 16 of 62

 Fill in this information to identify your case and this filing:
 Debtor 1            Christina          Yvette                 Isom
                     First Name         Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                          o    Check if this is an
 (if known)
                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                    12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
     El No. Go to Part 2.
     El Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here                                                              $0.00


 Part 2:       Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

     El No
     El Yes

3.1.                                           Who has an interest in the property?         Do not deduct secured claims or exemptions. Put the
Make:                    Land Rover            Check one.                                   amount of any secured claims on Schedule D:
                                               El     Debtor 1 only                         Creditors Who Have Claims Secured by Property.
Model:                   LR3
                                               El     Debtor 2 only                           Current value of the      Current value of the
Year:                    2006
                                               o      Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 135,000                   o      At least one of the debtors and another              $4,000.00                  $4,000.00
Other information:
2006 Land Rover LR3 (approx. 135,000           El Check if this is community property
miles)                                            (see instructions)

3.2.                                           Who has an interest in the property?         Do not deduct secured claims or exemptions. Put the
Make:                    Land Rover            Check one.                                   amount of any secured claims on Schedule D:
                                               El Debtor 1 only                             Creditors Who Have Claims Secured by Property.
Model:                   Range Rover
                                               o Debtor 2 only                            Current value of the          Current value of the
Year:                    2009
                                                  Debtor  1 and Debtor  2 only            entire property?              portion you own?
                                               o
Approximate mileage: 95,000                    El At least one of the debtors and another            $11,800.00                      $11,800.00
Other information:
2009 Land Rover Range Rover                     O Check if this is community property
(approx. 95,000 miles)                            (see instructions)




Official Form 106A/B                                          Schedule A/B: Property                                                      page 1
              Case 19-63368-wlh                Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                           Desc
                                                           Petition Page 17 of 62

Debtor 1      Christina Yvette Isom                                                       Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
     El No
     El Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here                                          4            $15,800.00

 Part 3:       Describe Your Personal and Household Items
                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                         portion you own?
                                                                                                                         Do not deduct secured
                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     El No
     10 Yes. Describe        Household goods                                                                                         $800.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
     O No
       Yes. Describe         Electronics                                                                                               $75.00
8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     RI No
     El Yes. Describe

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
     10 No
     0 Yes. Describe

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     10 No
     O Yes. Describe

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     El No
     ▪ Yes. Describe         Clothing                                                                                                 $500.00
12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
     O No
     El Yes. Describe        Jewelry                                                                                                  $300.00
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     IZI No
     0 Yes. Describe




Official Form 106A/B                                           Schedule A/B: Property                                                     page 2
             Case 19-63368-wlh                Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                           Desc
                                                          Petition Page 18 of 62

Debtor 1     Christina Yvette Isom                                                       Case number (if known)

14. Any other personal and household items you did not already list, including any health aids you
    did not list
    2 No
    1:1 Yes. Give specific
        information

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here                                                                                    $1,675.00


 Part 4:         Describe Your Financial Assets

                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                        portion you own?
                                                                                                                        Do not deduct secured
                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
     2 No
     El Yes                                                                                       Cash:

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
     2     Yes                             Institution name:

           17.1.   Checking account:       Checking account with Delta Community Credit Union                                        $200.00
           17.2.   Savings account:        Savings account with Delta Community Credit Union                                           $5.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     2 No
     13 Yes                       Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
     2 No
     El Yes. Give specific
        information about
        them                      Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     2 No
     El Yes. Give specific
        information about
        them                      Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
     El No
     2 Yes. List each
        account separately.     Type of account:        Institution name:
                                401(k) or similar plan: 401(k)                                                                       $300.00




Official Form 106A/B                                            Schedule A/B: Property                                                  page 3
              Case 19-63368-wlh                Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                 Desc
                                                          Petition Page 19 of 62

Debtor 1      Christina Yvette Isom                                                      Case number (if known)

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

     El No
        Yes                                         Institution name or individual:
                    Security deposit on rental unit: Security deposit on rental unit                                                    $2,300.00
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
    El Yes                       Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     IZI No
     El Yes                       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
        No
     El Yes. Give specific
        information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     RI No
     El Yes. Give specific
        information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     IZI No
     El Yes. Give specific
         information about them

Money or property owed to you?                                                                                                Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
                                                                                                                              claims or exemptions.

28. Tax refunds owed to you

     IZI No
     El Yes. Give specific information                                                                               Federal:
         about them, including whether
         you already filed the returns                                                                               State:
         and the tax years
                                                                                                                     Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     Er No
     El Yes. Give specific information                                                                 Alimony:

                                                                                                       Maintenance:

                                                                                                       Support:

                                                                                                       Divorce settlement:

                                                                                                       Property settlement:




 Official Form 106A/B                                         Schedule A/B: Property                                                          page 4
             Case 19-63368-wlh                  Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                           Petition Page 20 of 62

Debtor 1      Christina Yvette Isom                                                         Case number (if known)

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
        No
     El Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     IZ No
     El Yes. Name the insurance
        company of each policy
        and list its value              Company name:                                    Beneficiary:                  Surrender or refund value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
     IZI No
     El Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
     El Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
     10 No
     Ei Yes. Describe each claim

35. Any financial assets you did not already list

     IZI No
     El Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here                                                                                       $2,805.00


  Part 5:     Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

     ▪     No. Go to Part 6.
     o     Yes. Go to line 38.

                                                                                                                           Current value of the
                                                                                                                           portion you own?
                                                                                                                           Do not deduct secured
                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

     El No
     El Yes. Describe..

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
      IZI No
          Yes. Describe..




Official Form 106A/B                                            Schedule NB: Property                                                       page 5
             Case 19-63368-wlh                  Doc 1    Filed 08/26/19 Entered 08/26/19 13:55:58                        Desc
                                                        Petition Page 21 of 62

Debtor 1    Christina Yvette Isom                                                   Case number (if known)

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

    IZI No
    El Yes. Describe..

41. Inventory

    jEl No
    El Yes. Describe..

42. Interests in partnerships or joint ventures

         No
     121 Yes. Describe        Name of entity:                                                    % of ownership:
43. Customer lists, mailing lists, or other compilations

        No
     El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
             El No
             El Yes. Describe

44. Any business-related property you did not already list

        No
     El Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here                                                                                   $0.00

  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

     El No. Go to Part 7.
     El Yes. Go to line 47.

                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
     IZI No
     El Yes....

48. Crops--either growing or harvested

     IZI No
     El Yes. Give specific
         information
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

     RI No
     El Yes....

50. Farm and fishing supplies, chemicals, and feed

     IZI No
     El Yes....




 Official Form 106A/B                                      Schedule A/B: Property                                                  page 6
              Case 19-63368-wlh               Doc 1         Filed 08/26/19 Entered 08/26/19 13:55:58                   Desc
                                                           Petition Page 22 of 62

Debtor 1     Christina Yvette Isom                                                    Case number (if known)

51. Any farm- and commercial fishing-related property you did not already list

    El No
    El Yes. Give specific
       information

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here                                                                               $0.00

 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    El No
       Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here                                           $0.00

 Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2                                                                                         $0.00


56. Part 2: Total vehicles, line 5                                            $15,800.00

57. Part 3: Total personal and household items, line 15                          $1,675.00

58. Part 4: Total financial assets, line 36                                      $2,805.00


59. Part 5: Total business-related property, line 45                                  $0.00


60. Part 6: Total farm- and fishing-related property, line 52                         $0.00

61. Part 7: Total other property not listed, line 54                                  $0.00

                                                                                               Copy personal
62. Total personal property.     Add lines 56 through 61                       $20,280.00      property total —}   +    $20,280.00



63. Total of all property on Schedule A/B.     Add line 55 + line 62                                                    $20,280.00




Official Form 106A/B                                        Schedule A/B: Property                                             page 7
                   Case 19-63368-wlh                  Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                 Desc
                                                                 Petition Page 23 of 62
 Fill in this information to identify your case:

 Debtor             Christina                 Yvette                     Isom
                    First Name                Middle Name                Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number                                                                                                                             U Check if this is an
  (If known)
                                                                                                                                           amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                           04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule NB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:           Identify the Property You Claim as Exempt


 1. Whi7h set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


        Brief description of the property and line on       Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
        Schedule NB that lists this property                portion you own
                                                            Copy the value from      Check only one box for each exemption.
                                                            Schedule NB

       Brief
       description:               2006 Land Rover           $4,000.00                   $
       Line from
       Schedule NB:               3.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit        ochq#,/3-44-
       Brief
       description:               2009 Land Rover           $   11,800.00
       Line from
       Schedule NB:
                                                                                     U 100% of fair market value, up to
                                                                                       any applicable statutory limit         beeyWisloa
       Brief
       description:               Household goods           $   800.00
       Line from
       Schedule NB                6
                                                                                         100% of fair market value, up to
                                                                                         any applicable statutory limit       oeOlit-13-109-
  3. Are you claiming a homestead exemption of more than $160,375?
         'ect to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                    No
               U    Yes



Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                           page 1 of 2
             Case 19-63368-wlh                     Doc 1         Filed 08/26/19 Entered 08/26/19 13:55:58                                Desc
                                                                Petition Page 24 of 62
Debtor 1       Christina                      Yvette                 Isom                         Case number (if known)
              First Name        Middle Name       Last Name




 Part 2:     Additional Page

      Brief description of the property and line          Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
      on Schedule NB that lists this property             portion you own
                                                          Copy the value from    Check only one box for each exemption
                                                          Schedule NB

     Brief
     description:
                           Electronics                                  75.00
                           7                                                     •     100% of fair market value, up to
     Line from
                                                                                       any applicable statutory limit


                                                                                       r 5ô
     Schedule A/B•
     Brief
     description:          Clothing                                    500.00
     Line from
     Schedule NB:
                           11
                                                                                 U 100% of fair market value, up to
                                                                                   any applicable statutory limit                             —,'a—i6
      Brief                Jewelry                                     300.00
      description:
                                                                                 U 100% of fair market value, up to



                                                                                 ci‘
      Line from            12
      Schedule A/B:                                                                any applicable statutory limit

      Brief                Checking acct.                              200.00
      description:
                           17.1                                                  U 100% of fair market value, up to
      Line from
      Schedule NB'                                                                 any applicable statutory limit

      Brief                Savings acct.                                  5.00
      description:
      Line from
      Schedule NB:
                           17.2
                                                                                 U 100% of fair market value, up to
                                                                                   any applicable statutory limit                     Wi3- 4/9-                 •


      Brief                401(k)                                      300.00
      description:
      Line from
      Schedule NB:
                           21
                                                                                  U 100% of fair market value, up to
                                                                                    any applicable statutory limit         oepzeit7 3T1'4
      Brief
      description:
                           Security deposit                          2,300.00                a31/0
      Line from
      Schedule NB:
                           22                                                           100% of fair market value, up to
                                                                                        any applicable statutory limit            /1-#73—/tvd--
      Brief
      description:                                                                     $
      Line from                                                                      U 100% of fair market value, up to
      Schedule NB:                                                                     any applicable statutory limit


      Brief
      description:                                                                   Us
                                                                                     U 100% of fair market value, up to
      Line from
      Schedule NB:                                                                     any applicable statutory limit

      Brief
      description:                                                                      $
                                                                                     ZI 100% of fair market value, up to
      Line from
      Schedule IVB:                                                                     any applicable statutory limit

      Brief
      description:                                                                   Us
      Line from                                                                      U 100% of fair market value, up to
      Schedule NB:                                                                     any applicable statutory limit


      Brief
      description:                                                                     $
      Line from                                                                      U 100% of fair market value, up to
      Schedule NB:                                                                     any applicable statutory limit



 Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                       page 2    of 2
               Case 19-63368-wlh                  Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                      Desc
                                                             Petition Page 25 of 62

 Fill in this information to identify your case:
 Debtor 1            Christina               Yvette               Isom
                     First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                        o       Check if this is an
 (if known)
                                                                                                                            amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.     Do any creditors have claims secured by your property?
       El No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       IZI Yes. Fill in all of the information below.


 Part 1:          List All Secured Claims


2.     List all secured claims. If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more than one                                                                  -,
                                                                                         401,1R/AI              (ctiligrfoiatizi•            (Gfo,o/ifirfii
       creditor has a particular claim, list the other creditors in Part 2. As                   (il?           voL,80:,              td     Iu)         K:14 I
       much as possible, list the claims in alphabetical order according to the               644410(0'k ifaz     :- 44,                     lero lkoiR1
       creditor's name.                                                                    (011.f.j,011t3144    grit oi)                     Ilr

  2.1                                           Describe the property that
                                                secures the claim:                            818,224.00                     $11,800.00                $6,424.00
Capital One Auto Finance
                                                2009 Land Rover Range Rover
Creditor's name
PO Box 259407                                   (approx. 95,000 miles)
Number      Street


                                                As of the date you file, the claim is: Check all that apply.
                                                o Contingent
Plano                   TX      75025           o Unliquidated
City                    State   ZIP Code
                                                o Disputed
Who owes the debt? Check one.                    Nature of lien. Check all that apply.
IZI Debtor 1 only
                                                 El An agreement you made (such as mortgage or secured car loan)
El Debtor 2 only
                                                 o Statutory lien (such as tax lien, mechanic's lien)
El Debtor 1 and Debtor 2 only
                                                 o Judgment lien from a lawsuit
El At least one of the debtors and another
                                                 El Other (including a right to offset)
o      Check if this claim relates
       to a community debt
Date debt was incurred          04/09/2015       Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $18,224.00


Official Form 106D                           Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1
              Case 19-63368-wlh                Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                          Desc
                                                          Petition Page 26 of 62

Debtor 1      Christina Yvette Isom                                                        Case number (if known)

                  Additional Page                                                                            64,11gInii/t/e

 Part 1:          After listing any entries on this page, number them
                                                                                     itiltoior.i, t=1.4            CI II ,1-! tor.w)/411-;
                  sequentially from the previous page.
                                                                                                             a4

  2.2                                         Describe the property that
                                              secures the claim:                              $14,286.00                  $4,000.00            $10,286.00
Santander Consumer USA                        2006 Land Rover LR3 (approx.
Creditor's name
5201 Rufe Snow Dr. Suite 400                  135,000 miles)
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                              o Contingent
North Richland Hi11TX           76180         o Unliquidated
City                    State   ZIP Code
                                              El Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
IZI Debtor 1 only                             An agreement you made (such as mortgage or secured car loan)
El Debtor 2 only                           ID Statutory lien (such as tax lien, mechanic's lien)
El Debtor 1 and Debtor 2 only
                                           El Judgment lien from a lawsuit
El At least one of the debtors and another El Other (including a right to offset)
El Check if this claim relates
    to a community debt
Date debt was incurred          06/05/2015    Last 4 digits of account number




 Add the dollar value of your entries in Column A on this page. Write
 that number here:                                                                              $14,286.00

 If this is the last page of your form, add the dollar value totals from
 all pages. Write that number here:                                                             $32,510.00

 Official Form 106D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
               Case 19-63368-wlh                  Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                Desc
                                                              Petition Page 27 of 62

 Fill in this information to identify your case:
 Debtor 1              Christina            Yvette                 Isom
                       First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                                   o   Check if this is an
 (if known)
                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


 Part 1:         List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
       El No. Go to Part 2.
      El  Yes.

2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
      claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
      show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
      more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
      claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.



     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number        Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           o Contingent
                                                           1:1 Unliquidated
                                                           o Disputed
City                        State  ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
o Debtor 1 only                                            o Domestic support obligations
o Debtor 2 only
                                                           o Taxes and certain other debts you owe the government
El Debtor 1 and Debtor 2 only                              El Claims for death or personal injury while you were
o At least one of the debtors and another                     intoxicated
o Check if this claim is for a community debt              El Other. Specify
Is the claim subject to offset?
El No
o Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                Case 19-63368-wlh                  Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                   Desc
                                                               Petition Page 28 of 62

Debtor 1       Christina Yvette Isom                                                           Case number (if known)

 Part 2:         List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
       El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       121 Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.




     4.1                                                                                                                                          $1,480.00
Atlas Lavista Hills                                         Last 4 digits of account number
Nonpriority Creditor's Name                                 When was the debt incurred?
2200 Parklake Dr NE
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            El Contingent
                                                            o Unliquidated
                                                            RI Disputed
Atlanta                         GA       30345
City                            State  ZIP Code             Type of NONPRIORITY unsecured claim:
Who incurred the debt?          Check one.
                                                            El Student loans
RI     Debtor 1 only                                        El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only
                                                               that you did not report as priority claims
El     Debtor 1 and Debtor 2 only                           El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another              RI Other. Specify
0      Check if this claim is for a community debt               Lease Deficiency
Is the claim subject to offset?
El No
El Yes

     4.2                                                                                                                                             $610.00
Capital One                                                  Last 4 digits of account number
Nonpriority Creditor's Name                                  When was the debt incurred?          09/25/2017
PO Box 30285
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                             El Contingent
                                                             o Unliquidated
                                                             El Disputed
Salt Lake City                  UT       84130
City                            State  ZIP Code              Type of NONPRIORITY unsecured claim:
Who incurred the debt?          Check one.
                                                             El Student loans
IZI Debtor 1 only
                                                             El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                                that you did not report as priority claims
El Debtor 1 and Debtor 2 only                                ID Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another                   10 Other. Specify
 0     Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
IZI No
El Yes




 Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 2
               Case 19-63368-wlh                Doc 1      Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                          Petition Page 29 of 62

Debtor 1       Christina Yvette Isom                                                     Case number (if known)

 Part 2:         Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
                                                                                                                                'ftel    Hit] RI
previous page.

   4.3                                                                                                                                  $794.00
Capital One                                            Last 4 digits of account number
Nonpriority Creditor's Name                            When was the debt incurred?         12/21/2017
PO Box 30285
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                       13 Contingent
                                                       o Unliquidated
                                                       El Disputed
Salt Lake City              UT      84130
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                       DI Student loans
El Debtor 1 only                                       El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                           that you did not report as priority claims
El Debtor 1 and Debtor 2 only                          El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                       lE1 Other. Specify
El Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
▪    No
 El Yes

   4.4                                                                                                                                  $374.00
Comcast                                                 Last 4 digits of account number
Nonpriority Creditor's Name
1701 JFK Boulevard
                                                        When was the debt incurred?         - /2019
                                                                                           05/23
Number        Street                                    As of the date you file, the claim is: Check all that apply.
                                                        1:1 Contingent
                                                        o Unliquidated
                                                        El Disputed
Philadelphia                PA      19103
City                        State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                        El Student loans
▪    Debtor 1 only
                                                        El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                           that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                        El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                        •  Other. Specify
El Check if this claim is for a community debt             Cable Service
Is the claim subject to offset?
IZI No
1:1 Yes

   4.5                                                                                                                                  $701.00
 Comenity Bank/Express                                  Last 4 digits of account number
 Nonpriority Creditor's Name
 PO Box 182789
                                                        When was the debt incurred?          - /2017
                                                                                            07/06
 Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                        1:1 Contingent
                                                        El Unliquidated
                                                        El Disputed
 Columbus                    OH      43218
 City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
 Who incurred the debt?      Check one.
                                                        El Student loans
 10 Debtor 1 only
                                                        El Obligations arising out of a separation agreement or divorce
 El Debtor 2 only
                                                            that you did not report as priority claims
 El Debtor 1 and Debtor 2 only
                                                        El Debts to pension or profit-sharing plans, and other similar debts
 El At least one of the debtors and another
                                                        IZI Other. Specify
 El Check if this claim is for a community debt             Credit Card
 Is the claim subject to offset?
      No
 El Yes


 Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
                Case 19-63368-wlh                  Doc 1     Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                            Petition Page 30 of 62

Debtor 1        Christina Yvette Isom                                                      Case number (if known)

 Part 2:         Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                  icti   01   1 n)
previous page.

   4.6                                                                                                                                   $637.00
Comenity Bank/New York & Co.                             Last 4 digits of account number
Nonpriority Creditor's Name                              When was the debt incurred?         08/20/2017
PO Box 182789
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                         El Contingent
                                                         El Unliquidated
                                                         El Disputed
Columbus                       OH      43218
City                           State  ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.                El Student loans
IZr    Debtor 1 only                                     El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only                                        that you did not report as priority claims
El     Debtor 1 and Debtor 2 only                        El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another           El Other. Specify
O Check if this claim is for a community debt                 Credit Card
Is the claim subject to offset?
El No
El Yes

   4.7                                                                                                                                   $647.00
Credit One                                                Last 4 digits of account number
Nonpriority Creditor's Name                               When was the debt incurred?        10/08/2017
PO Box 60500
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          o  Unliquidated
                                                          El Disputed
City of Industry               CA     91716
City                           State  ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                          ID Student loans
   Debtor 1 only                                          El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                              that you did not report as priority claims
El Debtor 1 and Debtor 2 only                             El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another                121 Other. Specify
O Check if this claim is for a community debt                 Credit Card
Is the claim subject to offset?
171 No
El Yes

       4.8                                                                                                                               $431.00
Credit One                                                Last 4 digits of account number
Nonpriority Creditor's Name                               When was the debt incurred?         06/15/2018
PO Box 60500
 Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          El Unliquidated
                                                          El Disputed
 City of Industry              CA     91716
 City                          State  ZIP Code            Type of NONPRIORITY unsecured claim:
 Who incurred the debt?        Check one.
                                                          El Student loans
 RI     Debtor 1 only
                                                          13 Obligations arising out of a separation agreement or divorce
 El     Debtor 2 only                                         that you did not report as priority claims
 El     Debtor 1 and Debtor 2 only
                                                          El Debts to pension or profit-sharing plans, and other similar debts
 El     At least one of the debtors and another           171 Other. Specify
 O Check if this claim is for a community debt                Credit Card
 Is the claim subject to offset?
    No
 El Yes


 Official Form 106E/F                             Schedule EIF: Creditors Who Have Unsecured Claims                                           page 4
              Case 19-63368-wlh                Doc 1      Filed 08/26/19 Entered 08/26/19 13:55:58                             Desc
                                                         Petition Page 31 of 62

Debtor 1      Christina Yvette Isom                                                     Case number (if known)

 Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.
    4.9                                                                                                                               $75.00
Darnel Quick Recovery                                 Last 4 digits of account number
Nonpriority Creditor's Name                           When was the debt incurred?        09/03/2015
4134 US 278
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      El Contingent
                                                       o Unliquidated
                                                      El Disputed
Covington                   GA      30014
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                      Ei Student loans
10 Debtor 1 only                                       El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                           that you did not report as priority claims
El Debtor 1 and Debtor 2 only                          1:1 Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                       IZI Other. Specify
0    Check if this claim is for a community debt           Collecting for Oral Surgery Dental Implants C
Is the claim subject to offset?
     No
El Yes

    4.10                                                                                                                              $575.00
First Premier Bank                                     Last 4 digits of account number
Nonpriority Creditor's Name                                                                 — — — —
                                                       When was the debt incurred?        11/08/2013
601 South Minnesota Avenue
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                        El Contingent
                                                       El Unliquidated
                                                        El Disputed
Sioux Falls                 SD      57104
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                      El Student loans
     Debtor 1 only
                                                       El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                          that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                       CI Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another             RI Other. Specify
El Check if this claim is for a community debt            Credit Card
Is the claim subject to offset?
El No
El Yes

    4.11                                                                                                                              $804.12
Green Trust Cash                                       Last 4 digits of account number
Nonpriority Creditor's Name                            When was the debt incurred?
PO Box 340
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                       1:1 Contingent
                                                       El Unliquidated
                                                       El Disputed
Hays                        MT      59527
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                      El Student loans
• Debtor 1 only
                                                       El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                          that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                       El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                          Other. Specify
 O Check if this claim is for a community debt            Loan
Is the claim subject to offset?
▪ No
El Yes


Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
               Case 19-63368-wlh               Doc 1      Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                         Petition Page 32 of 62

Debtor 1       Christina Yvette Isom                                                    Case number (if known)

 Part 2:         Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.
  4.12                                                                                                                           $1,500.00
Loan at Last                                          Last 4 digits of account number
Nonpriority Creditor's Name                           When was the debt incurred?
PO Box 1193
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      El Contingent
                                                      El Unliquidated
                                                      El Disputed
Lac du Flambeau             WI      54538
City                        State   ZIP Code          Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                     El Student loans
     Debtor 1 only                                    El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                          that you did not report as priority claims
El Debtor 1 and Debtor 2 only                         El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                      IZI Other. Specify
O Check if this claim is for a community debt             Loan
Is the claim subject to offset?
Er No
El Yes

  4.13                                                                                                                           $1,414.00
Maroon Bells Emergency Physicians                      Last 4 digits of account number
Nonpriority Creditor's Name                            When was the debt incurred?        05/07
                                                                                            -   /2019
PO Box 13691
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                       El Contingent
                                                       El Unliquidated
                                                       El Disputed
Philadelphia                PA      19101
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                      El Student loans
IZI Debtor 1 only                                      El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                           that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                       El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another             IZI Other. Specify
 O Check if this claim is for a community debt             Medical
Is the claim subject to offset?
IZ[ No
El Yes

   4.14                                                                                                                              $72.00
Premier Family Clinic                                  Last 4 digits of account number
Nonpriority Creditor's Name                            When was the debt incurred?        08/04
                                                                                            -   /2017
3646 Chamblee Tucker Rd Suite# B
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                       El Contingent
                                                       El Unliquidated
                                                       El Disputed
 Atlanta                    GA      30341
 City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
 Who incurred the debt? Check one.                     El Student loans
      Debtor 1 only
                                                       El Obligations arising out of a separation agreement or divorce
 El Debtor 2 only                                          that you did not report as priority claims
 El Debtor 1 and Debtor 2 only                         El Debts to pension or profit-sharing plans, and other similar debts
 O At least one of the debtors and another             IZI Other. Specify
 O Check if this claim is for a community debt             Medical
 Is the claim subject to offset?
 ▪ No
 El Yes


 Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
              Case 19-63368-wlh                Doc 1      Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                         Petition Page 33 of 62

Debtor 1      Christina Yvette Isom                                                     Case number (if known)

 Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.
 4.15                                                                                                                                $561.00
Progressive Insurance                                 Last 4 digits of account number
Nonpriority Creditor's Name                           When was the debt incurred?        05/08/2017
6300 Wilson Mills Rd
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      El Contingent
                                                      El Unliquidated
                                                      El Disputed
Cleveland                   OH      44143
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                      El Student loans
IZI Debtor 1 only                                      El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                          that you did not report as priority claims
El Debtor 1 and Debtor 2 only                          El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another             10 Other. Specify
O Check if this claim is for a community debt             Auto Insurance
Is the claim subject to offset?
10 No
El Yes

  4.16                                                                                                                           $1,800.00
Progressive Leasing                                    Last 4 digits of account number
Nonpriority Creditor's Name                            When was the debt incurred?
256 W. Data Dr.
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                       El Contingent
                                                       o Unliquidated
                                                       El Disputed
Draper                      UT      84020
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                      El Student loans
     Debtor 1 only
                                                       12 Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                          that you did not report as priority claims
El Debtor 1 and Debtor 2 only                          El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                       El Other. Specify
O Check if this claim is for a community debt             Lease
Is the claim subject to offset?
IZI No
El Yes

  4.17                                                                                                                           $1,200.00
Spot Loan                                              Last 4 digits of account number
Nonpriority Creditor's Name                            When was the debt incurred?
PO Box 927
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                       El Contingent
                                                       o Unliquidated
                                                       El Disputed
Palatine                    IL      60078
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                       El Student loans
El Debtor 1 only
                                                       El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                           that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                       El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                       IZI Other. Specify
 O Check if this claim is for a community debt             Loan
Is the claim subject to offset?
▪ No
13 Yes


 Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 7
               Case 19-63368-wlh                  Doc 1     Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                           Petition Page 34 of 62

Debtor 1      Christina Yvette Isom                                                       Case number (if known)

 Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
                                                                                                                                 1r6Skilk.o 1411111
previous page.
  4.18                                                                                                                                $5,229.00
Sprint                                                   Last 4 digits of account number
Nonpriority Creditors Name
                                                        When was the debt incurred?        04/03
                                                                                             -   /2019
PO Box 4191
Number       Street                                     As of the date you file, the claim is: Check all that apply.
                                                        El Contingent
                                                        o Unliquidated
                                                        El Disputed
Carol Stream                  IL      60197
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                        El Student loans
RI Debtor 1 only                                         El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                             that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                         El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                         IZI Other. Specify
O Check if this claim is for a community debt                Cellular Service
Is the claim subject to offset?
• No
El Yes

  4.19                                                                                                                                $2,592.00
T-Mobile                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/11
                                                                                              -   /2018
PO Box 37380
Number       Street                                      As of the date you file, the claim is: Check all that apply.
                                                         El Contingent
                                                         El Unliquidated
                                                         El Disputed
Albuquerque                   NM      87176
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                        El Student loans
El Debtor 1 only
                                                         El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                            that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                         El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another               RI Other. Specify
O Check if this claim is for a community debt               Cellular Services
Is the claim subject to offset?
▪ No
El Yes

  4.20                                                                                                                                    $323.86
True Accord                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
303 2nd Street
Number       Street                                      As of the date you file, the claim is: Check all that apply.
                                                         El Contingent
                                                         o Unliquidated
                                                         El Disputed
San Francisco                 CA      94107
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                        El Student loans
▪ Debtor 1 only
                                                         El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                            that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                         El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                            Other. Specify
 O Check if this claim is for a community debt              Collection account
Is the claim subject to offset?
RI No
El Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 8
                 Case 19-63368-wlh                  Doc 1     Filed 08/26/19 Entered 08/26/19 13:55:58                               Desc
                                                             Petition Page 35 of 62

Debtor 1        Christina Yvette Isom                                                       Case number (if known)

 Part 3:          List Others to Be Notified About a Debt That You Already Listed

5.      Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
        For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
        creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
        debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
        any debts in Parts 1 or 2, do not fill out or submit this page.


Carter Young                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
882 N. Main St.                                              Line    4.14 of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
Number        Street
                                                                                             121 Part 2: Creditors with Nonpriority Unsecured Claims
Suite 120

                                                             Last 4 digits of account number
Conyers                          GA      30012
City                             State   ZIP Code


Commonwealth Financial Systems                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
120 N Keyser Ave                                             Line    4.13 of (Check one):     0   Part 1: Creditors with Priority Unsecured Claims
Number         Street
                                                                                              El Part 2: Creditors with Nonpriority Unsecured Claims


                                                             Last 4 digits of account number
Scranton                         PA      18504
City                             State   ZIP Code


Credit Collections Service                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
725 Canton St.                                                Line   4.16 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number         Street
                                                                                              El Part 2: Creditors with Nonpriority Unsecured Claims


                                                              Last 4 digits of account number
Norwood                          MA      02062
City                             State   ZIP Code


Diversified Consultants                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 551268                                                 Line   4.19 of (Check one):     0   Part 1: Creditors with Priority Unsecured Claims
Number         Street
                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims


                                                              Last 4 digits of account number
Jacksonville                     FL       32255
City                             State    ZIP Code


Enhanced Recovery                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
 PO Box 57547                                                 Line    4.18 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
 Number        Street
                                                                                              El Part 2: Creditors with Nonpriority Unsecured Claims


                                                              Last 4 digits of account number
 Jacksonville                    FL       32241
 City                            State    ZIP Code




 Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                              page 9
             Case 19-63368-wlh                Doc 1    Filed 08/26/19 Entered 08/26/19 13:55:58                               Desc
                                                      Petition Page 36 of 62

Debtor 1     Christina Yvette Isom                                                    Case number (if known)

 Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

IC Systems                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 64378                                          Line   4.4    of (Check one):    El Part 1: Creditors with Priority Unsecured Claims
Number   Street
                                                                                       El Part 2: Creditors with Nonpriority Unsecured Claims


                                                      Last 4 digits of account number
Saint Paul                MN       55164
City                      State    ZIP Code


LVNV Funding                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
200 Meeting Street, Ste #206                          Line    4.8   of (Check one):     0   Part 1: Creditors with Priority Unsecured Claims
Number   Street
                                                                                       El Part 2: Creditors with Nonpriority Unsecured Claims


                                                      Last 4 digits of account number
Greenville                SC       29601
City                      State    ZIP Code


LVNV Funding                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
200 Meeting Street, Ste #206                          Line   4.3    of (Check one):     0   Part 1: Creditors with Priority Unsecured Claims
Number   Street
                                                                                        El Part 2: Creditors with Nonpriority Unsecured Claims


                                                      Last 4 digits of account number
Greenville                SC       29601
City                      State    ZIP Code


LVNV Funding                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
200 Meeting Street, Ste #206                          Line   4.2    of (Check one):     0   Part 1: Creditors with Priority Unsecured Claims
Number   Street
                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims


                                                      Last 4 digits of account number
Greenville                 SC        29601
City                       State     ZIP Code


Quality Recovery                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
11659B Highway 3 N                                    Line    4.1   of (Check one):     0   Part 1: Creditors with Priority Unsecured Claims
Number    Street
                                                                                        El Part 2: Creditors with Nonpriority Unsecured Claims


                                                      Last 4 digits of account number
Hampton                    GA        30228
City                       State     ZIP Code




 Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10
               Case 19-63368-wlh               Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                              Desc
                                                           Petition Page 37 of 62

Debtor 1       Christina Yvette Isom                                                  Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                            Total claim

Total claims       6a. Domestic support obligations                                                 6a.                   $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                         6b.                   $0.00

                   6c. Claims for death or personal injury while you were intoxicated               6c.                   $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.      6d. +                 $0.00


                   6e. Total. Add lines 6a through 6d.                                              6d.                   $0.00



                                                                                                            Total claim

Total claims       6f. Student loans                                                                6f.                   $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                 6g.                   $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                  6h.                   $0.00
                       debts

                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here.   61. +          $21,819.97
                                                                                                                           Mk.



                   6j.   Total. Add lines 6f through 6i.                                            6j.            $21,819.97




 Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 11
                   Case 19-63368-wlh              Doc 1          Filed 08/26/19 Entered 08/26/19 13:55:58                             Desc
                                                                Petition Page 38 of 62

 Fill in this information to identify your case:

 Debtor 1             Christina             Yvette                 Isom
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                      o   Check if this is an
 (if known)
                                                                                                                      amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


I.     Do you have any executory contracts or unexpired leases?
       El    No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       2     Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

            Person or company with whom you have the contract or lease                  State what the contract or lease is for

 2.1        Montage Apartments                                                          Residential Lease Agreement
            Name                                                                        Contract to be ASSUMED
            1000 Montage Way
            Number Street


            Atlanta                                     GA        30341
            City                                        State     ZIP Code




 Official Form 1060                             Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
              Case 19-63368-wlh               Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                   Desc
                                                          Petition Page 39 of 62

 Fill in this information to identify your case:
 Debtor 1           Christina           Yvette                 Isom
                    First Name          Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                      o   Check if this is an
 (if known)
                                                                                                                      amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?      (If you are filing a joint case, do not list either spouse as a codebtor.)
     IZI No
     o Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
     El No. Go to line 3.
     o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
            No
        o Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




 Official Form 106H                                        Schedule H: Your Codebtors                                                        page 1
                Case 19-63368-wlh              Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                               Desc
                                                          Petition Page 40 of 62

 Fill in this information to identify your case:
     Debtor 1              Christina           Yvette               Isom
                           First Name          Middle Name          Last Name                     Check if this is:
     Debtor 2                                                                                          An amended filing
     (Spouse, if filing)   First Name           Middle Name         Last Name                     o
                                                                                                  o    A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA
                                                                                                       chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                       MM / DD / YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.     Fill in your employment
       information.                                           Debtor 1                                   Debtor 2 or non-filing spouse
       If you have more than one
       job, attach a separate page      Employment status     10 Employed                                 o      Employed
       with information about                                 0 Not employed                              o      Not employed
       additional employers.
                                        Occupation            Account Manager
       Include part-time, seasonal,
       or self-employed work.           Employer's name       Hartford Fire Ins. Co.

       Occupation may include           Employer's address    One Hartford Plaza
       student or homemaker, if it                            Number Street                               Number Street
       applies.




                                                              Hartford                CT 06115
                                                              City                    State Zip Code      City                    State Zip Code

                                        How long employed there?       3 months


     Part 2:      Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                              non-filing spouse

2.     List monthly gross wages, salary, and commissions (before all             2.        $5,250.27
       payroll deductions). If not paid monthly, calculate what the monthly wage
       would be.
3.     Estimate and list monthly overtime pay.                                   3 +           $0.00

4.      Calculate gross income. Add line 2 + line 3.                             4.        $5,250.27




Official Form 1061                                            Schedule I: Your Income                                                        page 1
              Case 19-63368-wlh                 Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                Desc
                                                           Petition Page 41 of 62

Debtor 1      Christina Yvette Isom                                                             Case number (if known)
                                                                                        For Debtor 1       For Debtor 2 or
                                                                                                           non-filing spouse
      Copy line 4 here                                                       4 4            $5,250.27
5.    List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                           5a.       $1,080.58
      5b. Mandatory contributions for retirement plans                            5b.           $0.00
      5c. Voluntary contributions for retirement plans                            5c.           $0.00
      5d. Required repayments of retirement fund loans                            5d.           $0.00
      Se. Insurance                                                               5e.         $795.53
      5f. Domestic support obligations                                            5f.           $0.00
      5g. Union dues                                                              5g.           $0.00
      5h. Other deductions.
          Specify: Charity                                                        5h.+         $43.33

6.    Add the payroll deductions.     Add lines 5a + 5b + 5c + 5d + 5e + 5f +     6.        $1,919.44
      5g + 5h.
7.    Calculate total monthly take-home pay.       Subtract line 6 from line 4.   7.        $3,330.83
8.    List all other income regularly received:
      8a. Net Income from rental property and from operating a                    8a.            $0.00
           business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
      8b. Interest and dividends                                                  8b.            $0.00
      8c. Family support payments that you, a non-filing spouse, or a             8c.            $0.00
          dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
      8d. Unemployment compensation                                               8d.            $0.00
      8e. Social Security                                                         8e.            $0.00
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) or any non-
          cash assistance that you receive, such as food stamps
          (benefits under the Supplemental Nutrition Assistance Program)
          or housing subsidies.
          Specify:                                                                8f.            $0.00
      8g. Pension or retirement income                                            8g.            $0.00
      8h. Other monthly income.
          Specify:                                                                               $0.00

 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.      9.             $0.00

 10. Calculate monthly income. Add line 7 + line 9.                             10.     $3,330.83 +                      =             $3,330.83
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regular contributions to the expenses that you list in Schedu e J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.

       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

       Specify:                                                                                                           11.   +           $0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly           12.            $3,330.83
     income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
     if it applies.                                                                                                                 Combined
                                                                                                                                    monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     Er No.            None.
       0    Yes. Explain:




 Official Form 1061                                           Schedule I: Your Income                                                        page 2
                 Case 19-63368-wlh               Doc 1          Filed 08/26/19 Entered 08/26/19 13:55:58                       Desc
                                                               Petition Page 42 of 62

 Fill in this information to identify your case:
                                                                                                  Check if this is:
     Debtor 1              Christina            Yvette                Isom                        o An amended filing
                           First Name           Middle Name           Last Name                   o A supplement showing postpetition
                                                                                                      chapter 13 expenses as of the
     Debtor 2
                           First Name            Middle Name           Last Name                      following date:
     (Spouse, if filing)

     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA                            MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.     Is this a joint case?

       ▪    No. Go to line 2.
       O    Yes. Does Debtor 2 live in a separate household?
                •    No
                 o Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.     Do you have dependents?               No
                                                                               Dependent's relationship to    Dependent's     Does dependent
                                         IZI Yes. Fill out this information
       Do not list Debtor 1 and                                                Debtor 1 or Debtor 2           aqe             live with you?
                                             for each dependent
       Debtor 2.                                                                                                                   No
                                                                               Daughter                       19
                                                                                                                              ▪    Yes
       Do not state the dependents'
                                                                                                                              ▪    No
       names.
                                                                                                                               o   Yes
                                                                                                                               ▪   No
                                                                                                                               o   Yes
                                                                                                                               El No
                                                                                                                               El Yes
                                                                                                                               ▪   No
                                                                                                                               o   Yes

3.     Do your expenses include                 El No
       expenses of people other than               Yes
       yourself and your dependents?


     Part 2:       Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule 1: Your Income (Official Form 1061.)                              Your expenses

4.      The rental or home ownership expenses for your residence.                                            4.                    $1,715.00
        Include first mortgage payments and any rent for the ground or lot.
        If not included in line 4:

        4a. Real estate taxes                                                                                4a.

        4b. Property, homeowner's, or renter's insurance                                                     4b.                         $18.00

        4c. Home maintenance, repair, and upkeep expenses                                                    4c.

        4d. Homeowner's association or condominium dues                                                      4d.




     Official Form 106J                                         Schedule J: Your Expenses                                                  page 1
                    Case 19-63368-wlh             Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                   Desc
                                                             Petition Page 43 of 62

Debtor 1        Christina Yvette Isom                                                     Case number (if known)

                                                                                                             Your expenses

5.     Additional mortgage payments for your residence, such as home equity loans                      5.

6.     Utilities:

       6a. Electricity, heat, natural gas                                                              6a.                   $200.00

       6b. Water, sewer, garbage collection                                                            6b.                    $65.00

       6c. Telephone, cell phone, Internet, satellite, and                                             6c.                   $230.00
           cable services
       6d. Other. Specify:                                                                             6d.

7.     Food and housekeeping supplies                                                                   7.                   $500.00

8.     Childcare and children's education costs                                                         8.

9.     Clothing, laundry, and dry cleaning                                                              9.                   $100.00

10. Personal care products and services                                                                 10.                  $100.00

11. Medical and dental expenses                                                                         11.                  $200.00

12. Transportation. Include gas, maintenance, bus or train                                              12.                  $300.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                       13.
    magazines, and books
14. Charitable contributions and religious donations                                                    14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                              15a.

       15b. Health insurance                                                                            15b.

       15c. Vehicle insurance                                                                           15c.                 $300.00

       15d. Other insurance. Specify:                                                                   15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                            16.

17. Installment or lease payments:

        17a.   Car payments for Vehicle 1   Santander                                                   17a.                 $423.00

        17b. Car payments for Vehicle 2     Capital One                                                 17b.                 $724.00

        17c. Other. Specify:                                                                            17c.

        17d. Other. Specify:                                                                            17d.

18. Your payments of alimony, maintenance, and support that you did not report as                       18.
    deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                            19.




     Official Form 106J                                       Schedule J: Your Expenses                                         page 2
             Case 19-63368-wlh                 Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                    Desc
                                                          Petition Page 44 of 62

Debtor 1    Christina Yvette Isom                                                             Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a. Mortgages on other property                                                                         20a.

    20b. Real estate taxes                                                                                   20b.

    20c. Property, homeowner's, or renter's insurance                                                        20c.

    20d. Maintenance, repair, and upkeep expenses                                                            20d.

    20e. Homeowner's association or condominium dues                                                         20e.

21. Other. Specify:                                                                                           21.

22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                              22a.       $4,875.00

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                     22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c.       $4,875.00


23. Calculate your monthly net income.

    23a. Copy line 12 (your combined monthly income) from Schedule I.                                         23a.       $3,330.83

     23b. Copy your monthly expenses from line 22c above.                                                     23b. -     $4,875.00

     23c. Subtract your monthly expenses from your monthly income.
          The result is your monthly net income.                                                              23c.      ($1,544.17)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

     For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
     payment to increase or decrease because of a modification to the terms of your mortgage?

     El No.
     0  Yes. Explain here:
             None.




  Official Form 106J                                        Schedule J: Your Expenses                                         page 3
                 Case 19-63368-wlh               Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                             Desc
                                                            Petition Page 45 of 62

    Fill in this information to identify your case:

    Debtor 1             Christina          Yvette                  Isom
                         First Name         Middle Name             Last Name

    Debtor 2
    (Spouse, if filing) First Name          Middle Name             Last Name


    United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

    Case number
                                                                                                                            o   Check if this is an
    (if known)
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

If you are an individual filing under chapter 7, you must fill out this form if:

•     creditors have claims secured by your property, or

•     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


     Part 1:         List Your Creditors Who Hold Secured Claims

1.      For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 1060),
        fill in the information below.

        Identify the creditor and the property that is collateral          What do you intend to do with the          Did you claim the property
                                                                           property that secures a debt?              as exempt on Schedule C?

        Creditor's         Capital One Auto Finance                        IZI Surrender the property.                    No
        name:                                                              o Retain the property and redeem it.           Yes
        Description of                                                     o Retain the property and enter into a
                           2009 Land Rover Range Rover
        property                                                               Reaffirmation Agreement.
                           (approx. 95,000 miles)
        securing debt:                                                     o Retain the property and [explain]:


        Creditor's         Santander Consumer USA                          IZI Surrender the property.                El No
        name:                                                              El Retain the property and redeem it.      o Yes
        Description of     2006 Land Rover LR3 (approx. 135,000                Retain the property and enter into a
        property                                                               Reaffirmation Agreement.
                           miles)
        securing debt:                                                     El Retain the property and [explain]:




    Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
             Case 19-63368-wlh                   Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                          Desc
                                                            Petition Page 46 of 62

Debtor 1     Christina Yvette Isom                                                      Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                             Will this lease be assumed?

    Lessor's name:        Montage Apartments                                                                        No
    Description of leased Residential Lease Agreement                                                            El Yes
    property:



 Part 3:      Sign Below

   Undr- pe =1" of perju I declare that I have indicated my intention about any property of my estate that secures a debt and
   p        rope    that i u:6         unexpired lease.
                             -        0

                                      Irli                X
   Christina Yvette !so 'Debtor 11'                           Signature of Debtor 2

   Date 08/26/2019                                            Date
        MM / DD / YYYY                                               MM / DD / YYYY




 Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                               page 2
               Case 19-63368-wlh                Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                              Desc
                                                           Petition Page 47 of 62

 Fill in this information to identify your case:
 Debtor 1            Christina            Yvette                 Isom
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                              El Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                      12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:        Summarize Your Assets

                                                                                                                            Your assets
                                                                                                                            Value of what you own
1.     Schedule A/B: Property (Official Form 106A/B)

       la. Copy line 55, Total real estate, from Schedule A/B                                                                               $0.00


       lb. Copy line 62, Total personal property, from Schedule A/B                                                                    $20,280.00


       lc. Copy line 63, Total of all property on Schedule A/B                                                                         $20,280.00


 Part 2:        Summarize Your Liabilities

                                                                                                                             Your liabilities
                                                                                                                             Amount you owe

2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D              $32,510.00

3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                       $0.00


       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                               $21,819.97



                                                                                                  Your total liabilities               $54,329.97




     Part 3:     Summarize Your Income and Expenses

4.     Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule 1                                                                     $3,330.83

5.     Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J                                                                           $4,875.00




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                  page 1
              Case 19-63368-wlh               Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                          Petition Page 48 of 62

Debtor 1      Christina Yvette Isom                                                        Case number (if known)


 Part 4:       Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

     o No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     El Yes

7.   What kind of debt do you have?

     Er Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
        family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
     O     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                 $5,159.95


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                       Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                               $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                       $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                             $0.00


     9d. Student loans. (Copy line 6f.)                                                                              $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                     $0.00
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                          $0.00


     9g. Total. Add lines 9a through 9f.                                                                             $0.00




Official Form 106Sum              Summary of Your Assets and Liabilities and Certain Statistical Information                              page 2
                 Case 19-63368-wlh            Doc 1      Filed 08/26/19 Entered 08/26/19 13:55:58                            Desc
                                                        Petition Page 49 of 62

 Fill in this information to identify your case:

 Debtor 1           Christina            Yvette             Isom
                    First Name           Middle Name        Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name        Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                            o    Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15


If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                 Sign Below


     Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

     ▪      No

     ▪      Yes. Name of person   Charles M. Langevin, Jr.                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




     Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
     true and •rr t.


                                                           X
              stina Yvette Iso       1                         Signature of Debtor 2

         Date 08/26/2019                                       Date
              MM / DD / YYYY                                            MM / DD / YYYY




 Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
               Case 19-63368-wlh                   Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                             Desc
                                                              Petition Page 50 of 62

 Fill in this information to identify the case:

 Debtor 1            Christina               Yvette                  Isom
                     First Name              Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name             Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                               Chapter         7
 (if known)


Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                          12115


Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that
are filed in the case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federal
Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.



 Part 1:         Notice to Debtor


Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


      Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

       •    whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

       •    whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

       •    whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

       •    whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

       •    what tax consequences may arise because a case is filed under the Bankruptcy Code;

       •    whether any tax claims may be discharged;

       •    whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

       •    how to characterize the nature of your interests in property or your debts; or

       •    what procedures and rights apply in a bankruptcy case.

       The bankruptcy petition preparer                 Charles M. Lanoevin, ,Jr.                                     has notified me of
                                       Name
               mum allowable fee before preparing any document for filing or accepting any fee.



                                                                                             Date 08/26/2019
                                  tor 1, acknowledging receipt of this notice                    MM / DD / YYYY


X                                                                                            Date
    Signature of Debtor 2, acknowledging receipt of this notice                                     MM I DD / YYYY




Official Form 119                         Bankruptcy Petition Preparers Notice, Declaration, and Signature                                 page 1
                   Case 19-63368-wlh                   Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                               Desc
                                                                   Petition Page 51 of 62

Debtor 1           Christina Yvette Isom                                                          Case number (if known)

    Part 2:         Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, I declare that:

•       I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

•       I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
        Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
•       If rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
        accepting any fee from the debtor.
        Charles M. Lang_evin, Jr.
        Printed name                               Title, if any                        Firm name, if it applies
        3340 Peachtree Rd. NE
        Number    Street
        Suite 1800

        Atlanta                                   GA         30326                      (678) 490-5841
        City                                      State      ZIP Code                   Contact phone

I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I
check:
(Check all that apply.)

El Voluntary Petition (Form 101)          El Schedule I (Form 1061)                                     o   Chapter 11 Statement of Your Current Monthly
                                                                                                            Income (Form 122B)
El Statement About Your Social Security El Schedule J (Form 106J)
   Numbers (Form 121)                                                                                   1:1 Chapter 13 Statement of Your Current Monthly
                                          El Declaration About an Individual Debtor's                       Income and Calculation of Commitment Period
Ei Summary of Your Assets and Liabilities    Schedules (Form 106Dec)
                                                                                                            (Form 122C-1)
         and Certain Statistical Information
         (Form 106Sunri)                             El Statement of Financial Affairs (Form 107)       1:1 Chapter 13 Calculation of Your Disposable
                                                                                                            Income (Form 122C-2)
         Schedule A/B (Form 106A/B)                  El Statement of Intention for Individuals Filing
                                                           Under Chapter 7 (Form 108)
         Schedule C (Form 106C)                                                                         El Application to Pay Filing Fee in Installments
                                                                                                            (Form 103A)
                                                     El Chapter 7 Statement of Your Current
         Schedule D (Form 106D)                            Monthly Income (Form 122A-1)
                                                                                                        El Application to Have Chapter 7 Filing Fee
         Schedule E/F (Form 106E/F)                        Statement of Exemption from Presumption         Waived (Form 103B)
                                                       o
                                                           of Abuse Under § 707(b)(2)
         Schedule G (Form 106G)
                                                           (Form 122A-1Supp)                            El A list of names and addresses of all creditors
                                                                                                            (creditor or mailing matrix)
         Schedul       (Form 106H)
                                                           Chapter 7 Means Test Calculation
                                                           (Form 122A-2)                                El Other     Pro-se affidavit

    Bankr                            must sig                                           . If more than one bankruptcy petition preparer prepared the
    doc                                                                                 number of each preparer must be provided. 11 U.S.C. § 110.

                                     I      , ./                                   7    1 — 9        2 — 3        0    7         0      Date     08/26/2019
             ture    ankruptcy pepr       Kr        -.fir    fir              Social Security number of person who signed                      MM / DD / YYYY
         esponsible person, or pa er

        Charles M. Langevin, Jr.
        Printed name

    X                                                                                                                                   Date
        Signature of bankruptcy petition preparer or officer, principal,       Social Security number of person who signed                     MM/ DD / YYYY
        responsible person, or partner


        Printed name




    Official Form 119                           Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                       page 2
             Case 19-63368-wlh               Doc 1          Filed 08/26/19 Entered 08/26/19 13:55:58                       Desc
                                                           Petition Page 52 of 62
B2800 (Form 2800) (12/15)

                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF GEORGIA
                                                  ATLANTA DIVISION

In re Christina Yvette Isom                                           Case No.
                                                                      Chapter      7
               Debtor


           DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
            [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
   prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
   bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
   paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
   as follows:
   For document preparation services, I have agreed to accept                            $299.00
   Prior to the filing of this statement I have received                                 $299.00
   Balance Due                                                                             $0.00

2. I have prepared or caused to be prepared the following documents (itemize):
   See Attached List on Official Form 119
   and provided the following services (itemize):
   Petition Preparation ONLY
3. The source of the compensation paid to me was:
         EI Debtor                 0 Other (specify)
4. The source of compensation to be paid to me is:
              Debtor                0 Other (specify)

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
   filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
   case exce    listed below:

   NAM                                                                                 SOCIAL SECURITY NUMBER



                                                                               XXX-XX-XXXX                                08/26/2019
                   Signature                                         ocial Security number of bankruptcy                     Date
                                                                    petition preparer*


   Charles M. Langevin, Jr.                                         3340 Peachtree Rd. NE
   Printed name and title, if any, of                               Suite 1800
   Bankruptcy Petition Preparer                                     Atlanta, GA 30326
                                                                    Address
* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

 A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure
 may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
               Case 19-63368-wlh                          Doc 1          Filed 08/26/19 Entered 08/26/19 13:55:58                                                  Desc
                                                                        Petition Page 53 of 62

 Fill in this information to identify your case:                                                                       Check one box only as directed in this
                                                                                                                       form and in Form 122A-1Supp:
 Debtor 1              Christina                  Yvette                      Isom
                       First Name                 Middle Name                 Last Name                            ▪    1.There is no presumption of abuse.

 Debtor 2                                                                                                          o 2.The calculation to determine if a presumption
 (Spouse, if filing) First Name                   Middle Name                 Last Name                                of abuse applies will be made under Chapter 7
                                                                                                                       Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                                   o 3.The Means Test does not apply now because
 Case number                                                                                                           of qualified military service but it could apply
 (if known)                                                                                                            later.

                                                                                                                    O Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.

 Part I:          Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

     ▪      Not married. Fill out Column A, lines 2-11.

     o      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

     o      Married and your spouse is NOT filing with you. You and your spouse are:

                  Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                  Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                  declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
                  and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


                  -A           •   • 601                   •               •J • Toil I -1•11.01t.gAtirgavl TI1i                       46111iiiiA 4-,I '.t.1(.1 wk.] •
         al 1 •         9 4.4-        114-5                 R.41 0 ,* 1A10   IVY/PI ts Orinpfk9                                t411itl                      tIJ1'21., Ii1( (Cowo r,9I
          0                  Pt ft 1ft 1,1      I-PA   9 /    Viiit4lerFtt4AIiiuirilP ('''lit4119011
                                                                                                   ;04,                   rior--). 101 (G) 00604-1-1,tiaI a,1101(4.+ 14410*IIi'(8, 11Ir
     tio) 44'4 ikk-I.vitk ID*           0.01 -TRy    •     room' •](--iMviiw             klref*;10110Kz,1,11f4 6xeNtil!!xour,ft=1*(0741ofk.)z-irrioP                            r,
       RigOil'00>loilqiitlifilAkl,,g-.4 PS9    ,icailliiT.IIkollitfAvgi                  gto _Aempftqr.e-i-ikoi IIrroCa,Lt


                                                                                                                            ifilht /A\
                                                                                                                         • fkio r


2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                                                $5,159.95
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse                                                    $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                                                         $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




 Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                       page 1
               Case 19-63368-wlh               Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                   Desc
                                                           Petition Page 54 of 62

Debtor 1      Christina Yvette Isom                                                     Case number (if known)

                                                                                          (ctgY ,101iiil /41   ((, Y:1014 0
                                                                                                               Ii1Y.1‘0 k,fj, e') 00
                                                                                                                         ti (RI°

5.   Net income from operating a business, profession, or farm

                                           Debtor 1              Debtor 2

     Gross receipts (before all                    $0.00
     deductions)

     Ordinary and necessary operating              $0.00    —
     expenses
                                                                               Copy
     Net monthly income from a business,           $0.00                       here 4                 $0.00
     profession, or farm

6.   Net income from rental and other real property

                                           Debtor 1              Debtor 2

     Gross receipts (before all                    $0.00
     deductions)

     Ordinary and necessary operating —            $0.00     —
     expenses
                                                                                Copy
     Net monthly income from rental or             $0.00                        here -}                $0.00
     other real property

7.   Interest, dividends, and royalties                                                                $0.00

8.   Unemployment compensation                                                                         $0.00

     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here:      40

           For you                                                          $0.00

           For your spouse

9.   Pension or retirement income. Do not include any amount received that                             $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




      Total amounts from separate pages, if any.

 11. Calculate your total current monthly income.
     Add lines 2 through 10 for each column.                                                   $5,159.95                                   $5,159.95
     Then add the total for Column A to the total for Column B.
                                                                                                                                       Total current
                                                                                                                                       monthly income




 Official Form 122A-1                        Chapter 7 Statement of Your Current Monthly Income                                                 page 2
               Case 19-63368-wlh                 Doc 1        Filed 08/26/19 Entered 08/26/19 13:55:58                                Desc
                                                             Petition Page 55 of 62

Debtor 1      Christina Yvette Isom                                                           Case number (if known)

 Part 2:        Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a. Copy your total current monthly income from line 11                                           Copy line 11 here   4   12a.        $5,159.95

             Multiply by 12 (the number of months in a year).                                                                         X      12

    12b. The result is your annual income for this part of the form.                                                           12b.       $61,919.40


13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                               Georgia

    Fill in the number of people in your household.                        2


     Fill in the median family income for your state and size of household                                                      13.       $63,303.00

     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

     14a.         Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                  Go to Part 3.
     14b. El Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
             Go to Part 3 and fill out Form 122A-2.


  Part 3:               Below

      By s'              I de   re und               erjury that the information on this statement and in any attachments is true and correct.


                                                                                   X
            Christina Yvette Isom,                                                     Signature of Debtor 2


            Date 8/26/2019                                                             Date
                 MM / DD / YYYY                                                               MM / DD / YYYY

       If you checked line 14a, do NOT fill out or file Form 122A-2.

       If you checked line 14b, fill out Form 122A-2 and file it with this form.




 Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                page 3
              Case 19-63368-wlh           Doc 1     Filed 08/26/19 Entered 08/26/19 13:55:58                   Desc
                                                   Petition Page 56 of 62
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF GEORGIA
                                              ATLANTA DIVISION
  IN RE:   Christina Yvette Isom                                                  CASE NO

                                                                                  CHAPTER     7

                                     VERIFICATION OF CREDITOR MATRIX


      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 8/26/2019                                           Signatur
                                                                      Ch stina vette som



Date                                                      Signature
 Case 19-63368-wlh      Doc 1    Filed 08/26/19 Entered 08/26/19 13:55:58   Desc
                                Petition Page 57 of 62

ATLAS LAVISTA HILLS
2200 PARKLAKE DR NE
ATLANTA GA 30345




CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130



CAPITAL ONE AUTO FINANCE
PO BOX 259407
PLANO TX 75025



CARTER YOUNG
882 N MAIN ST
SUITE 120
CONYERS GA 30012


CHARLES M LANGEVIN JR
3340 PEACHTREE RD NE
SUITE 1800
ATLANTA GA 30326


COMCAST
1701 JFK BOULEVARD
PHILADELPHIA PA 19103



COMENITY BANK/EXPRESS
PO BOX 182789
COLUMBUS OH 43218




COMENITY BANK/NEW YORK & CO
PO BOX 182789
COLUMBUS OH 43218




COMMONWEALTH FINANCIAL SYSTEMS
120 N KEYSER AVE
SCRANTON PA 18504
 Case 19-63368-wlh      Doc 1    Filed 08/26/19 Entered 08/26/19 13:55:58   Desc
                                Petition Page 58 of 62

CREDIT COLLECTIONS SERVICE
725 CANTON ST
NORWOOD MA 02062



CREDIT ONE
PO BOX 60500
CITY OF INDUSTRY CA 91716



DARNEL QUICK RECOVERY
4134 US 278
COVINGTON GA 30014



DIVERSIFIED CONSULTANTS
PO BOX 551268
JACKSONVILLE FL 32255



ENHANCED RECOVERY
PO BOX 57547
JACKSONVILLE FL 32241



FIRST PREMIER BANK
601 SOUTH MINNESOTA AVENUE
SIOUX FALLS SD 57104



GREEN TRUST CASH
PO BOX 340
HAYS MT 59527



IC SYSTEMS
PO BOX 64378
SAINT PAUL MN 55164



LOAN AT LAST
PO BOX 1193
LAC DU FLAMBEAU WI 54538
 Case 19-63368-wlh      Doc 1    Filed 08/26/19 Entered 08/26/19 13:55:58   Desc
                                Petition Page 59 of 62

LVNV FUNDING
200 MEETING STREET STE 4206
GREENVILLE SC 29601



MAROON BELLS EMERGENCY PHYSICIANS
PO BOX 13691
PHILADELPHIA PA 19101




MONTAGE APARTMENTS
1000 MONTAGE WAY
ATLANTA GA 30341



PREMIER FAMILY CLINIC
3646 CHAMBLEE TUCKER RD SUITE# B
ATLANTA GA 30341



PROGRESSIVE INSURANCE
6300 WILSON MILLS RD
CLEVELAND OH 44143




PROGRESSIVE LEASING
256 W DATA DR
DRAPER UT 84020




QUALITY RECOVERY
11659B HIGHWAY 3 N
HAMPTON GA 30228



SANTANDER CONSUMER USA
5201 RUFE SNOW DR SUITE 400
NORTH RICHLAND HILLS TX 76180




SPOT LOAN
PO BOX 927
PALATINE IL 60078
 Case 19-63368-wlh      Doc 1    Filed 08/26/19 Entered 08/26/19 13:55:58   Desc
                                Petition Page 60 of 62

SPRINT
PO BOX 4191
CAROL STREAM IL 60197




T-MOBILE
PO BOX 37380
ALBUQUERQUE NM 87176




TRUE ACCORD
303 2ND STREET
SAN FRANCISCO CA 94107
    Case 19-63368-wlh     Doc 1    Filed 08/26/19 Entered 08/26/19 13:55:58   Desc
                                  Petition Page 61 of 62


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT 401258027 (0J) OF 08/26/2019


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

   1      7IN   19-63368              1                      $ 75.00   Currency
                Judge - unknown at time of receipt
                Debtor - CHRISTINA YVETTE ISOM


TOTAL:                                                       $ 75.00

'Amount Tendered:                                            $ 80.00
 Change Returned:                                             $ 5.00


 FROM: Christina Yvette Isom
       Apt. 4504
       1000 Montage Way
       Atlanta, GA 30341




                                     Page 1 of 1
                 Case 19-63368-wlh                  Doc 1       Filed 08/26/19 Entered 08/26/19 13:55:58                                 Desc
                                                               Petition Page 62 of 62
   Case Number: 19-63368                                                  Name: Isom                                                     Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

    Individual - Series 100 Forms                                                             El Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                            LI Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                            O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                           0 Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                  O Chapter
                                                                                                0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         LI Statistical Estimates
   0 Statement of Financial Affairs                                                             O Venue
   O Schedules: A/B C D E/ F GHIJ LI J-2 (different addressfor Debtor 2)                        O Attorney Bar Number
   O Summary of Assets and Liabilities
   O Declaration About Debtor(s) Schedules                                                                             Case filed via:
   O Attorney Disclosure of Compensation                                                            El Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                   O Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                                         El Debtor - verified ID
   O Chapter 13 Current Monthly Income                                                                   0 Other - copy of ID: (678) 644-8530
   LI Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                              0 Mailed by:
   O Certificate of Credit Counseling (Individuals only)                                               O Attorney
   O Pay Advices (Individuals only) (2 Months)                                                         O Debtor
   O Chapter 13 Plan, complete with signatures (local form)                                            O Other:
   O Corporate Resolution (Business Ch. 7 & 11)
                                                                                                              History of Case Association
   Ch.11 Business
   O 20 Largest Unsecured Creditors                                                                Prior cases within 2 years: None.
   O List of Equity Security Holders
   O Small Business - Balance Sheet                                                                                                / AA      I
   O Small Business - Statement of Operations
   O Small Business - Cash Flow Statement                                                                                  4titrifi                   f
   O Small Business - Federal Tax Returns                                                                 owledgment o          eipt of check list

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       El Paid $ 75.00 2:1 2g-Order Granting E 3g-Order Granting 10-day iinitial payment of $_____ due within 10 days)
              2d-Order Denying with filing fee of $_____ due within 10 days                  El IFP filed (Ch.7 Individuals Only)
          0   No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You May mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

 Intake Clerk: 0. Jones, Ill                       Date: 8/26/19                        Case Opener:                                        Date:
